Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered January 25, 1971 upon resentence, based on a 1968 conviction in said court of murder in the second degree, upon a jury verdict; the resentence was for the same prison term as originally imposed, 40 years to life, nunc pro tunc as of the date of the original sentence, September 18, 1968. On a prior appeal, from the original judgment, this court remanded the case to the trial court for the resentencing (People v. Bilello, 35 A D 2d 741). Judgment affirmed. No opinion. Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.